Cohalan, J.,
dissents and votes to confirm the determination and dismiss the proceeding on the merits, with the following memorandum: The petitioner has the burden of proving eligibility for medical assistance (see Lavine v Milne, 424 US 577). This burden includes proving that an application was made for assistance (Matter of Reynolds v Berger, 54 AD2d 910). Applying the substantial evidence test, the record supports the inference that the petitioner did not make an application for medical assistance for her hospitalization at St. Vincent’s Medical Center. Petitioner was eligible only for medical assistance for a catastrophic illness pursuant to section 366 (subd 2, par [c]) of the Social Services Law which requires a separate application for each hospitalization.